Citation Nr: 1536952	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-32 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a left upper extremity sensory deficit associated with degenerative arthritis of the cervical spine.

2.  Entitlement to an initial evaluation in excess of 20 percent for a left lower extremity sciatic nerve involvement associated with degenerative arthritis of the thoracolumbar spine.

3.  Entitlement to an initial evaluation in excess of 20 percent for a right lower extremity sciatic nerve involvement associated with degenerative arthritis of the thoracolumbar spine.

4.  Entitlement to an initial evaluation in excess of 10 percent for dermatitis, claimed as a skin condition with scars on the chest, associated with HIV.

5.  Entitlement to an effective date earlier than February 17, 2011, for a grant of service connection for a left upper extremity sensory deficit associated with degenerative arthritis of the cervical spine.


6.  Entitlement to an effective date earlier than February 17, 2011, for a grant of service connection for a left lower extremity sciatic nerve involvement associated with degenerative arthritis of the thoracolumbar spine.

7.  Entitlement to an effective date earlier than February 17, 2011, for a grant of service connection for a right lower extremity sciatic nerve involvement associated with degenerative arthritis of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to June 1991.

This appeal is before the Board of Veterans' Appeals (Board) from April 2011 and March 2015 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2014 decision, the Board denied the Veteran's claims for increased evaluations for his sensory deficit disabilities, as well as his claim for service connection for a left ear hearing loss disability.  In the same decision, the Board remanded the Veteran's claim for service connection for dermatitis, with instructions to afford the Veteran a VA examination.  The Board also remanded the Veteran's claims for an earlier effective date for his grants of service connection for his sensory deficit disabilities, with instructions to the RO to issue a statement of the case with regards to those issues.

The RO issued a statement of the case with regards to the Veteran's earlier effective date claims in February 2015.  Furthermore, the Veteran's claim for service connection for dermatitis is no longer before the Board, being granted in full by a March 2015 rating decision.  The Board is therefore satisfied that the instructions in its remand of August 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran appealed the August 2014 denials to the United States Court of Appeals for Veterans Claims (Court), which in March 2015 granted a Joint Motion to Remand (JMR), remanding the issues of increased ratings for the Veteran's sensory deficit disabilities but leaving undisturbed the Board's denial of service connection for left ear hearing loss.

The issues of entitlement to an initial evaluation in excess of 20 percent for a left upper extremity sensory deficit associated with degenerative arthritis of the cervical spine, entitlement to an initial evaluation in excess of 20 percent for a left lower extremity sciatic nerve involvement associated with degenerative arthritis of the thoracolumbar spine, entitlement to an initial evaluation in excess of 20 percent for a right lower extremity sciatic nerve involvement associated with degenerative arthritis of the thoracolumbar spine, and entitlement to an initial evaluation in excess of 10 percent for dermatitis, claimed as a skin condition with scars on the chest, associated with HIV, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected left upper extremity sensory deficit was likely present at the time of the filing of his June 8, 2007 claim.



2.  The Veteran's service-connected left lower extremity sciatic nerve deficit was likely present at the time of the filing of his June 8, 2007 claim.

3.  The Veteran's service-connected right lower extremity sciatic nerve deficit was likely present at the time of arose prior to the filing of his June 8, 2007 claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 8, 2007, but no earlier, for an award of service connection a left upper extremity sensory deficit associated with degenerative arthritis of the cervical spine have been met. 38 U.S.C.A §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014).

2.  The criteria for an effective date of June 8, 2007, but no earlier, for an award of service connection a left lower extremity sciatic nerve involvement associated with degenerative arthritis of the thoracolumbar spine have been met. 38 U.S.C.A §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014).

3.  The criteria for an effective date of June 8, 2007, but no earlier, for an award of service connection a right lower extremity sciatic nerve involvement associated with degenerative arthritis of the thoracolumbar spine have been met. 38 U.S.C.A §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  

In the instant appeal, the Board below grants the Veteran an effective date of the date he first filed his claim for service connection.  As discussed below, any effective date earlier than those granted in this decision is wholly dependent on interpretation of the applicable laws and regulations, and the provisions of the VCAA are therefore inapplicable to any further disagreement with the Board's decision.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Earlier Effective Date

The Veteran seeks an effective date earlier than February 17, 2011, for an award of service connection for a left upper extremity sensory deficit associated with degenerative arthritis of the cervical spine and a bilateral lower extremity sciatic nerve involvement associated with degenerative arthritis of the thoracolumbar spine (referred to collectively herein as the Veteran's sensory deficit disabilities).

Generally, the effective date of an award of a service connection claim, including a claim reopened after a final disallowance, is the date of receipt of a claim or the date entitlement arose, whichever is later.  38 U.S.C.A § 5110(a); 38 C.F.R. §§ 3.400, 3.400(q)(2).  

A claim is a formal or informal communication in writing requesting determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e).  The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

In this case, the Veteran's claim for service connection for a back condition was filed on June 8, 2007.  The claim was initially denied in a September 2008 rating decision, with which the Veteran filed a notice of disagreement in December 2008.  Prior to being certified to the Board, the RO granted service connection for degenerative disc disease of both the cervical spine and the thoracolumbar spine in an April 2011 rating decision.  In the same decision, the RO granted service connection for the sensory deficit disabilities subject to this appeal.  For his spine conditions, the Veteran was granted an effective date of June 8, 2007, the date the claim was filed.  For his sensory deficit disabilities, the Veteran was granted an effective date of February 17, 2011, the date of his VA examination.  

VA treatment records indicate that the Veteran reported severe neuropathy in November 2007.  At this time, the Veteran was being treated for multiple myeloma, and the neuropathy was diagnosed as secondary to his prescribed thalidomide.  A January 2008 treatment note indicates that the thalidomide treatment was halted and the Veteran's neuropathy resolved.  In April 2008, however, a mental health note reflected that the Veteran reported that his arms were falling asleep, and his psychologist was unclear as to whether this was the result of his chemotherapy or panic attacks.  In July 2010, while being treated for back pain, the Veteran denied numbness in his lower extremities.

The Veteran was subsequently diagnosed with his sensory deficit disabilities at his February 2011 VA examination for his spinal conditions.  Objective clinical evidence showed that it was caused by his degenerative disc disease.



VA treatment records indicate that at a March 2011 VA emergency room visit, the Veteran reported his tingling sensation as being the same as that which he experienced when taking thalidomide.  His physician thought that the Veteran's complaints were chronic in nature, having previously been described as neuropathy.  Another physician remarked that it appeared that the Veteran's symptoms of tingling in the hands and legs have been going on for a while, and were not acutely worse that day.

The Board finds that the appropriate effective date for service connection for the Veteran's sensory deficit disabilities is June 8, 2007, the date he filed his claim for a back condition.  The sensory deficit conditions were diagnosed as part of his spinal conditions at his February 2011 VA examination.  Furthermore, as it is VA's duty to provide an examination, the Veteran's effective date should not be more than three years after filing a claim in part because it took that long for VA to fulfill its duty to assist.  In any event, there is indication that the Veteran suffered a chronic condition of neuropathy well before his February 2011 VA examination.  While the medical evidence is inconsistent prior to that date, upon affording all benefit of the doubt to the Veteran, the Board finds that the evidence is in relative equipoise in regard to whether that the Veteran's sensory deficit disabilities were present at the time of June 8, 2007, the date he filed his claim.  An effective date of June 8, 2007, is therefore granted for service connection of the Veteran's sensory deficit disabilities.  The Board further finds that an effective date prior to June 8, 2007 is not warranted, because even if the Veteran's sensory deficit disabilities arose before this date, the date of the claim is the earliest possible effective date for service connection.  38 C.F.R. § 3.400.  







							[Continued on Next Page] 
ORDER

An effective date of June 8, 2007, but no earlier, for an award of service connection for a left upper extremity sensory deficit associated with degenerative arthritis of the cervical spine is granted.

An effective date of June 8, 2007, but no earlier, for an award of service connection for a left lower extremity sciatic nerve involvement associated with degenerative arthritis of the thoracolumbar spine is granted.

An effective date of June 8, 2007, but no earlier, for an award of service connection for a right lower extremity sciatic nerve involvement associated with degenerative arthritis of the thoracolumbar spine is granted.


REMAND

The Board remands with respect to the Veteran's claims for increased initial ratings for a left upper extremity sensory deficit associated with degenerative arthritis of the cervical spine, left lower extremity sciatic nerve involvement associated with degenerative arthritis of the thoracolumbar spine, and right lower extremity sciatic nerve involvement associated with degenerative arthritis of the thoracolumbar spine (referred to collectively herein as the Veteran's sensory deficit disabilities,) as well as dermatitis, claimed as a skin condition with scars on the chest, associated with HIV.

Dermatitis

Following the Board's August 2014 remand, a March 2015 rating decision granted service connection for dermatitis, claimed as a skin condition with scars on the chest, associated with HIV and assigned the Veteran a 10 percent rating.  The Veteran submitted a May 2015 notice of disagreement.  The RO has not as of yet provided a statement of the case with respect to this issue.

The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Sensory Deficit Disabilities

The Veteran underwent a VA examination of his spinal conditions and associated complications in February 2011.  The examiner conducted a physical examination, including tests measuring the range of motion of the cervical and thoracolumbar spine.  The examiner diagnosed the Veteran with (1) intervertebral disc syndrome with degenerative arthritis changes of the lumbar spine and bilateral involvement of the sciatic nerve, with subjective factor of pain with use radiating to both lower extremities and objective factors of x-ray showing degenerative joint disease, sensory deficit involving the sciatic nerve, tenderness, and decreased range of motion; and (2) intervertebral disc syndrome with degenerative arthritis changes to the cervical spine and involvement of the left subscapular nerve, with subjective factor of pain with activity in the left side of the body and objective factors of xray showing degenerative joint disease, sensory deficit to the left subscapular nerve, tenderness, and decreased range of motion.

In its August 2014 decision, the Board took the examiner's finding of decreased ranges of motion to be restricted to the ranges of motion for which measurements were included in the examination report, i.e., decreased ranges of motion in the cervical and thoracolumbar spine.  The Board therefore found that there were no limitations on function of the legs and left arm beyond pain and sensory disturbance.

In granting the March 2015 JMR, the Court disagreed with the Board and found that the examiner's finding of limitation of motion included such limitations in the Veteran's extremities.  As the February 2011 VA examination contains no measurement of limitation of motion in the Veteran's extremities, remand is necessary for a new examination to determine the extent of any such limitation of motion in the Veteran's extremities.

The Board notes that the Veteran underwent a VA examination of his cervical spine in May 2015 in which the examiner did not find any sensory deficits of the upper extremities.  Because there were no objective measurements of the range of motion of the upper limbs, the Board does not find this examination sufficient to address the concerns expressed in the March 2015 JMR.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  After conducting all further development deemed necessary, provide a statement of the case to the Veteran and his representative regarding the issue of entitlement to an initial evaluation in excess of 10 percent for dermatitis, claimed as a skin condition with scars on the chest, associated with HIV.

3.  Schedule the Veteran for a VA neurological examination to determine the functional impact of the sensory deficits in his extremities.  The claims file must be reviewed by the examiner.  Specifically, the examiner must objectively measure the range of motion in the Veteran's lower extremities and left upper extremity.

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims for increased ratings for his sensory deficit disabilities.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


